DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. See Spec. ¶[0006].

Election/Restrictions
3.	Applicant's election with traverse of Invention I (claims 1-3) in the reply filed on 10/7/2022 is acknowledged.  The traversal is on the ground(s) that each of the Inventions include executing transaction of pools of asset-backed securities and therefore would not amount to a serious search burden.  This is not found persuasive because as indicated in the Election/restriction requirement, Invention 1 is directed to features of a dealer software system which provides shared views of inputs, user defined inputs definitions, query a system database, and alert users. Invention II is directed to executing transactions of pools of asset-backed securities through specific steps performed on a trading platform.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s)  1 to illustrate, the limitations of a carry calculator configured to calculate a carry valuation of a bond based on predetermined data; a weighted average matrix configured to calculate a single weighted average bid/offer for a group of bonds; a price matrix that allows users to quote in spread and compute an all-in dollar price bid; an axe indicator for dealers to indicate in real time if a quote is axed; and shared views allowing multiple users across trading and sales to view the inputs of other users in real time, as drafted, is a process that, under its broadest reasonable interpretation, covers  certain methods of organizing human activity, in particular, fundamental economic principles or practices, but for the recitation of a generic computer system.  The claims as a whole recite a method of organizing human activity.  The claimed invention provides for dealer software implementing a bond carry calculator, a weighted average matrix, a price matrix functionality that gives users the ability to input quote and compute all-in dollar price bid, the ability to indicate an axed bid/offer to their customers and providing shared views allowing multiple users to view inputs of other users in real time a which is a fundamental economic principle or practice. The mere nominal recitation of a generic computing system does not take the claim out of the methods of organizing human activity grouping. Thus, under step 2A, prong one of the Patent Eligibility Guidance (PEG), the claims recite an abstract idea.
Under Step 2A, prong two of the PEG, this judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— a computer system including dealer software.  The computer system is recited at a high-level or generality (i.e., as a generic computer system including dealer software performing a generic computer functions of providing at least one of:  a carry calculator configured to calculate a carry valuation, a weighted average matrix configured to calculate a single weighted average bid/offer for group of bonds, a price matrix allowing users to quote in spread and compute a price bid, an axe indicator for dealers to indicate a quote is axed, and shared views of inputs of other users) such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 

Under Step 2B of the PEG, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system including dealer software amounts to generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components. Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-3 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-3 is/are ineligible.

	Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0207651 (Toffey et al.) in view of Maverick (Maverick, J.B., “How Can I Calculate the Carrying Value of a Bond?” Investopedia.com; July 9, 2019) in further view of US 2008/0313097 (Chacko et al.).
Re-claim 1. Toffey disclose:
a computer system for executing transactions of pools of asset-backed securities (fixed income securities-[0002],[0017], [0044]) , each pool comprising a specified pool identified with a unique CUSIP number or a stipulated pool having characteristics defined by a user prior to securitization (trading the CUSIP or trading based on criteria -[0129] portfolio holdings different fixed income securities in the same maturity bracket or industry-[0017]), wherein the system includes dealer software (system implementing fixed income market model –[0004]; dealer Broker systems –[0066], Fig. 1A); 
an axe indicator for dealers to indicate in real time if a quote is axed (indication includes “axe sheets”-[0060-0061]); 
and shared views allowing multiple users across trading and sales to view the inputs of other users in real time (computer-based all-to-all RFQ functionality and an order book functionality allowing all participants to view input of other users-see [0077-0080], and Figs. 2A-2B).
  
Although Toffey disclose a sales engine receiving quotes with attached time restraints and if user does not select the quote within the time frame the quote is available, aggregation engine calculates a new best available quote based on remaining available quotes and presents to initiating parties in [0199], Toffee does not specifically disclose a carry calculator configured to calculate a carry valuation of a bond based on predetermined data.  Maverick however, teaches calculating a carrying value of a bond based on predetermined data.-see pages 1-3.  It would have been obvious to one having ordinary skill in the art to include in the fixed income securities market model of Toffey the ability to calculate a carry valuation of a bond based on predetermined data as taught by Maverick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Toffey does not specifically disclose a weighted average matrix configured to calculate a single weighted average bid/offer for a group of bonds, and a price matrix that allows users to quote in spread and compute an all-in dollar price bid. Chacko disclose Bond weighting using a matrix-see [0145]; Bond Weighting [0148], and using “matrix pricing” in [0005].   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Toffey to include using a matrix to weight bonds and matrix pricing as taught by Chacko in order to use the matrix to weight the bonds in a manner that is proportionally representative of the broad market (Chacko [0145]) and in regards to matrix pricing, in order to carry out pricing using a derived pricing mechanism resulting in more up-to-date data (Chacko [0005]).
	
Re-claim 2. Toffey disclose wherein the system further comprises: customer software providing at least one of: grouping functionality to allow one or more users to define group level trading protocols; net spotting and net hedging functionality configured to aggregate spot requests and hedges by benchmark, by one or more dealers; and response validation functionality for customers to provide validated feedback to the dealers regarding competitive status of their quotes. (Fig. 3- market participant accessing system via website or proprietary system; “all-to-all” protocol-see [0076] [group level trading protocols]; feedback -[0233], see also virtual profiles with trading constraints [0018-0019]).

8.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toffey in view of Maverick in view of Chacko as applied to claim 1 above, and further in view of Manton (US 7,546,259).

Re-claim 3. Toffey fail to disclose wherein the system further comprises pool description validation functionality configured to: query a system database to validate an attribute associated with a user-defined pool description, and alert a user if the user-defined pool description is not validated. Manton however, disclose validating securities certificates by querying a database with the indicia , if invalid, alerting entities -see Abstract, col. 3 lines 18-35; col. 4 lines 21- 43; also col. 23 line 55 to col. 24 line 21. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Toffey to include querying a system database to validate an attribute associated with user-defined asset pool description and alerting users if invalid  as taught by Manton in order to promptly query for invalid securities certificates without requiring the intervention of a transfer agent (Minton Abstract).	
Conclusion
	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694